DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
	Claims 4-5,7-11,15-16 and 18-22 are allowable over the prior art of record.
	The following is an examiner’s statement of reasons for allowance:	As per independent claim 4, the claim pertains to an inter-channel phase difference parameter extraction method where a parameter is obtained that is used to obtain an IPD parameter extraction manner based on a threshold. The claim limitation pertaining to “wherein the IPD parameter extraction manner for the current frame is one of at least two preset IPD parameter extraction manners, wherein when a value of the parameter of the current frame representing the left-right channel coherence is greater than a first threshold, the obtaining the IPD parameter extraction manner comprises obtaining a first extraction manner as the IPD parameter extraction manner for the current frame, wherein the first extraction manner is one of the at least two preset IPD parameter extraction manners, and wherein the first threshold is Hilpert teaches an efficient encoded representation of a first and a second input audio signal can be derived using correlation information indicating a correlation between the first and the second input audio signals, when a signal characterization information, indicating at least a first or a second, different characteristic of the input audio signal is additionally considered. Phase information indicating a phase relation between the first and the second input audio signals is derived, when the input audio signals have the first characteristic. The phase information and a correlation measure are included into the encoded representation when the input audio signals have the first characteristic, and only the correlation information is included into the encoded representation when the input audio signals have the second characteristic (Abstract). However, Hilpert fails to teach that the threshold of the value of the left-right coherence is 0.75. Furthermore, Kim teaches an encoding apparatus of a multi-channel signal that may process a phase parameter associated with phase information between a plurality of channels constituting the multi-channel signal, based on a characteristic of the multi-channel signal (Abstract). However, Kim also fails to teach that the threshold of the value of the left-right coherence is 0.75. For these reasons, the cited prior art of Hilpert and Kim, alone or in combination do not fairly teach the claimed combination of features. Therefore, claims 4 and 7-11 are deemed allowable over the cited prior art.
	As per independent claim 5, the claim pertains to an inter-channel phase difference parameter extraction method where a parameter is obtained that is used to obtain an IPD parameter extraction manner based on a signal class. The claim limitation pertaining to “obtaining an IPD parameter extraction manner for the current frame based on the parameter, Hilpert teaches an efficient encoded representation of a first and a second input audio signal can be derived using correlation information indicating a correlation between the first and the second input audio signals, when a signal characterization information, indicating at least a first or a second, different characteristic of the input audio signal is additionally considered. Phase information indicating a phase relation between the first and the second input audio signals is derived, when the input audio signals have the first characteristic. The phase information and a correlation measure are included into the encoded representation when the input audio signals have the first characteristic, and only the correlation information is included into the encoded representation when the input audio signals have the second characteristic (Abstract). However, Hilpert fails to teach “wherein when the IPD parameter extraction manner for each of the A frames is a first extraction manner and the signal class of each of the A frames is the music frame, the obtaining the IPD parameter extraction manner based on the parameter comprises obtaining the first extraction manner as the IPD parameter extraction manner for the current frame.” Furthermore, Kim teaches an encoding apparatus of a multi-channel signal that may process a phase parameter associated with phase information between a plurality of channels constituting the multi-channel signal, based on a characteristic of the multi-channel signal Kim also fails to teach “wherein when the IPD parameter extraction manner for each of the A frames is a first extraction manner and the signal class of each of the A frames is the music frame, the obtaining the IPD parameter extraction manner based on the parameter comprises obtaining the first extraction manner as the IPD parameter extraction manner for the current frame.” For these reasons, the cited prior art of Hilpert and Kim, alone or in combination do not fairly teach the claimed combination of features. Therefore, claim 5 is deemed allowable over the cited prior art.	As per independent claim 15, the claim pertains to an encoder which is similar to claim 4, and therefore is deemed allowable for the same reasons. Therefore, claims 15 and 18-22 are deemed allowable over the cited prior art.	As per independent claim 16, the claim pertains to an encoder which is similar to claim 5, and therefore is deemed allowable for the same reasons. Therefore, claim 16 is deemed allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO CHAVEZ/Examiner, Art Unit 2658
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/11/2022